SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant X Filed by a Party other than the Registrant Check the appropriate box: Preliminary Proxy Statement Confidential, for Use of the Commission Only (as permitted by Rule 14A-6(e)(2)) X Definitive Proxy Statement Definitive Additional Materials Soliciting Material Pursuant to §240.14a-12 SOUTHWEST IOWA RENEWABLE ENERGY, LLC (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box) X No fee required Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11 1)
